I am inclined to the view that under the statute the County Commissioners have authority to employ an attorney to foreclose tax certificates or tax deeds, and where settlement is effected after notice given, but before suit is actually begun, to compensate such attorney for the reasonable value of the services performed by him in effecting such collection, such compensation not to exceed 10 per cent of the amount thus collected, as provided in the statute. If the Commissioners have the power, it seems to me that they could enter into a contract *Page 54 
to that effect with the attorney in advance of the doing of the work.